                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     COLLATERAL ANALYTICS,                              Case No.18-0019 RS (JSC)
                                                        Plaintiff,
                                   8
                                                                                            ORDER REGARDING
                                                 v.                                         COUNTERCLAIM DISPUTE
                                   9

                                  10     NATIONSTAR MORTGAGE, LLC, et al.,                  Dkt. No. 110
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Now pending before the Court is the parties’ joint discovery letter regarding a dispute as to

                                  14   Defendants’ use of its review of Plaintiff’s source code to assert trade secret misappropriation

                                  15   counterclaims. (Dkt. No. 110.) Plaintiff insists that because it provided its source code to

                                  16   Defendants to facilitate Defendants’ understanding of Plaintiff’s trade secret claims, Defendants

                                  17   are precluded from using what they learned in the review to assert their own trade secret claims.

                                  18   While the district court, and not this Court, will decide whether to grant Defendants leave to

                                  19   amend to assert the trade secret counterclaims, as a discovery matter this Court declines to impose

                                  20   the limitation urged by Plaintiff. Plaintiff does not identify any agreement that limited the use

                                  21   Defendants could make of what they learned and there is nothing in the record that suggests that

                                  22   Defendants intentionally made any misrepresentations to Plaintiff, by omission or otherwise.

                                  23   Plaintiff’s reliance on Jardin v. DATAllegro, Inc., No. 10-CV-2552-IEG (WVG), 2011 WL

                                  24   3299395, at *5 (S.D. Cal. July 29, 2011) fails to persuade this Court. There the plaintiff learned

                                  25   information in a 2008 case that was covered by a protective order that restricted the plaintiff from

                                  26   using the information outside the case. Id. at * 1. No such protective order exists here.

                                  27   Accordingly, Plaintiff’s request is denied.

                                  28          This Order disposes of Docket No. 110.
                                   1         IT IS SO ORDERED.

                                   2   Dated: November 1, 2018

                                   3

                                   4
                                                                     JACQUELINE SCOTT CORLEY
                                   5                                 United States Magistrate Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                 2
